Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-13-22 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO No. 2015/055207 to Andreasen in view of EP Patent No. 3106029 to Woolthuis. 
Referring to claim 1, Andreasen discloses a trawl door forming a height and a length, the trawl door comprising several (several being considered as more than two) curved and overlapping plates – at 7, and multiple rib plates – at 18 as seen in figures 1-2 with overlapping shown in figures 3-6, including a leading plate – at 7 – see figures 1-6 with item 7 leading items 18, which extends in the height direction – see at 7 in figures 3-6, the trawl door forms a towing face comprising a towing bracket – see the bracket not labeled in figures 1-2 connected at the front and underside of the device, with the connections at the center plate 3 and the rib plate 10 shown above 3 in figures 1-2, and an opposite trawl face comprising a bridle bracket – see at 8,9 in figures 1-2, the trawl door comprises at least one regulation means for adjusting a hydrodynamic surface of the trawl door – see at 13-23, the regulation means comprises at least one through opening or at least one cutout – see at 21 in figures 1-2 where the open space defined at 21 can be considered an opening and a cutout given the orientation of 21, a hatch displaceable in the length direction – see at 13 and/or 14, and a hatch actuator – at 15-19 and 22-23, where the hatch covers the through opening or the cutout when the hatch is in a closed position – see figure 1, wherein the regulation means is positioned on the towing face of the leading plate – see at 15-17 on plate 7 on the towing underside surface as seen in figures 1-6 and page 7 lines 20-30. Further it is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed regulation means since applicant has claimed specific structural features related to the regulation means such as the claimed through opening or cutout, the hatch and the hatch actuator. Andreasen does not disclose the towing bracket is positioned on the leading plate. Woolthuis does disclose the towing bracket – see bracket on which ring – at 11 is disposed, is positioned on the leading plate – at front of 2,3 – see figures 1-2 and 4-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andreasen and add the tow bracket in any suitable location including on the leading plate as disclosed by Woolthuis, so as to yield the predictable result of allowing for the device to be more easily pulled through the water during use without the towing line interfering with the device. 
Referring to claim 2, Andreasen as modified by Woolthuis further discloses the at least one through opening is located at the trailing edge of the leading plate – see at 7 and 21 in figures 1-2 of Andreasen.
Referring to claim 3, Andreasen as modified by Woolthuis further discloses the at least one cut out is located at the trailing edge of the leading plate – see at 7 and 21 in figures 1-2 of Andreasen.
Referring to claims 4 and 7-8, Andreasen as modified by Woolthuis further discloses the regulation means is positioned at an upper leading plate – see at 15-17 and 20-23 located at a plate – at 7 associated with upper part – at 1 as seen in figures 1-6 of Andreasen. 
Referring to claims 5 and 9-10, Andreasen as modified by Woolthuis further discloses the regulation means is positioned at a lower leading plate – see at 15-17 and 20-23, located at a plate – at 7 associate with lower part – at 2 as seen in figures 1-6 of Andreasen.
Referring to claims 6 and 11-12, Andreasen as modified by Woolthuis further discloses the regulation means – at 15-17 and 20-23, is positioned at an intermediate leading plate – at either of 7 as seen in figures 1-2 of Andreasen with items 7 being considered an intermediate plate since item 7 is centrally located in the device as seen in figures 1-2 of Andreasen.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 9-13-22 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections detailed in the last office action dated 7-14-22. Further, the Andreasen reference WO 2015/055207 discloses a regulation means – at 13-23, and the regulation means is positioned on the towing face of the leading plate – see at 15-17 on plate 7 on the towing underside surface as seen in figures 1-6 and page 7 lines 20-30 with plate 7 provided as in front of and therefore leading plates – at 18.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643